 


114 HR 5451 IH: Improving Access to Farm Conservation Act of 2016
U.S. House of Representatives
2016-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5451 
IN THE HOUSE OF REPRESENTATIVES 
 
June 10, 2016 
Ms. Kuster (for herself and Mr. Crawford) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Food Security Act of 1985 to exempt certain recipients of Department of Agriculture conservation assistance from certain reporting requirements, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Improving Access to Farm Conservation Act of 2016.  2.Exemption for certain recipients of Department of Agriculture conservation assistance from certain reporting requirementsSection 1244 of the Food Security Act of 1985 (16 U.S.C. 3844) is amended by adding at the end the following new subsection: 
 
(m)Exemption from certain reporting requirements 
(1)In generalNotwithstanding the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282; 31 U.S.C. 6101 note), the requirements of parts 25 and 170 of title 2, Code of Federal Regulations, and any successor regulations, shall not apply with respect to assistance received by an exempted producer from the Secretary acting through the Natural Resources Conservation Service. (2)Exempted producer definedIn this subsection, the term exempted producer means— 
(A)a person or entity that receives in a fiscal year $450,000 or less under this title; or  (B)an Indian tribe. .  
 
